PETITION FOR REHEARING.
Appellants, in support of their petition for rehearing, say this court had no authority to decide this case, and that the jurisdiction is in the Supreme Court. In support of this 8.  contention, appellants say the act of March 12, 1929, Acts 1929 p. 429, ch. 123, is unconstitutional because no provision is made for a review of the decisions of this court by the Supreme Court. The answer to this contention is that the action of the Supreme Court in transferring the cause is conclusive, in so far as this court is concerned. It would be quite presumptuous for us to hold otherwise.
Rehearing denied.